DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 8660581) in view of Fejzo et al. (US 20120288124).   
Regarding Claim 21, Davis discloses a method for mapping out and maintaining a dynamic microphone array (Col.10 lines 43-59: Davis discusses how a microphone array enable mapping applications) comprising: obtaining a real-time impulse response to determine speaker locations (Col.7 lines 14-56, Col.9 lines 39-57 and Col.14 lines 19-41: Davis discusses how a system determines location based on source device location and relative time of arrival of signals from the sources which update in real time during a session; and how two or more speakers enable triangulation to estimate the relative position of the sensor and the audio signal from these sources to the mobile device provide sufficient data to determine location); wherein microphone array may focus the microphones on desired sound and to take the focus of the microphones away from undesired sound (Col.11 lines 1-9, Col.12 lines 25-67 and Col.16 lines 26-44: Davis discusses how a matched filer is used to isolate the received signal from a particular source and 
Davis discloses the invention set forth above but does not specifically points out “calculating a propagation delay in real-time based on the determined speaker locations; using the calculated propagations delay to establish a plurality of microphone locations in three-dimensional (3D) space to form a dynamically adaptable microphone array”
Fejzo however discloses calculating a propagation delay in real-time based on the determined speaker locations (Paragraphs: 00045 and 059: Fejzo discusses how a system computes an absolute distance to each loudspeaker in real time based on a propagation delay); using the calculated propagations delay to establish a plurality of microphone locations in three-dimensional (3D) space to form a dynamically adaptable microphone array (Paragraphs: 0014 and 0045: Fejzo discusses how the multi microphone array includes four or more microphones in a 3D arrangement; and how the processors can resolve both azimuth and elevation angles to loud speakers positioned in three-dimensional space; and using these distances and angles to the coupled loudspeakers, the processor(s) automatically select a particular multi-channel configuration and calculate a position each loudspeaker within the listening environment).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Davis, and modify a system wherein calculating a propagation delay in real-time based on the determined speaker locations; using the calculated propagations delay to establish a plurality of microphone locations in three-dimensional (3D) space to form a dynamically adaptable microphone array, as taught by Fejzo, thus the signal to noise ratio can be effectively improved and the unnecessary increase of correction filter can be prevented, as discussed by Fejzo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.